Citation Nr: 1805267	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a right thumb disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to August 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO is the Agency of Original Jurisdiction (AOJ) in this claim.  The AOJ denied an increased rating sought on appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in December 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim.  38 C.F.R. § 3.159(c) (2017).  A preliminary review of the record reflects that further development is necessary to fulfill that duty. 

The record reflects the Veteran was last afforded a VA examination in July 2012.  During the December 2016 Board hearing the Veteran testified that symptoms of his service-connected disability have worsened.  The Veteran stated he has more difficulty using his right hand in general because of the pain in his thumb.  He avoids using that thumb in general, especially for typing, and has a limited range of motion. The Veteran stated he has problems dropping or not holding onto objects because of his right thumb, and has decreased grip strength. The Veteran also submitted a buddy statement that corroborates the Veteran's reports of pain.  In light of these assertions of worsening, a remand for a more contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board observes that the most recent VA treatment records currently associated with the claims folder are dated in April 2014.  On remand, the Veteran should be requested to identify any outstanding sources of treatment for his right thumb disability.  The AOJ should make appropriate efforts to obtain any pertinent outstanding records identified by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.   Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected right thumb disability since April 2014.  After securing any necessary release(s), obtain these records.

2.  Arrange for the Veteran to undergo a VA examination for his right thumb disability.  The examiner should review the claims file and conduct an in-person examination of the Veteran, and provide a medical opinion as to the nature and severity of the Veteran's service-connected right thumb disability.

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.   Conduct any other development deemed appropriate.

4.   After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



